DETAILED ACTION

Specification
The abstract of the disclosure is objected to because the last sentence refers to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles of the independent claims recite a moldboard as an apparatus intended to be used with the claimed product and, subsequently, positively recites moldboard structure.  It is unclear whether the moldboard is or is not intended to be part of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guimaraes et al. (WO 2010/105293).
Guimaraes discloses a cutting component (40) having a portion (46, 47, for example) configured to engage material.  A fastener (42, 43, 44) extends from the body and is shaped to slidably mate with an adapter slot (29).  The fastener has upper and lower portions configured as claimed (Figures 13 and 15, for example).
The component meets the recitations of both a cutting edge and a cutting bit.

Claims 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson (U.S. Patent 4,058,173).
	Carson discloses a cutting component (18) having a body (20) with a fastener (28) extending therefrom (Figure 3, for example).  The fastener has a trapezoidal cross sectional shape (Figure 6, for example), which meets the recitations of claims 8 and 16.
	The component is a cutting edge.
	There are a plurality of fasteners (Figure 2, for example) and portions there between meet the recitation of slots, since they are disposed in a recess fashion relative to the fasteners.
	The fastener surface are configured to contact the slot surfaces in the manner claimed.
	The angles appear to be within the range of claim 15 (Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guimaraes et al. (WO 2010/105293), as applied above in view of Carson (U.S. Patent 4,058,173), as applied above.
With respect to claims 2-6, 10, 12, 13 and 18 Guimaraes teaches individual bits, each bit having only a single fastener with a plurality of bits and fasteners attaching across the width of an adapter plate (Figure 1, for example).  Carson teaches using fasteners across the width of an elongated blade attaching to an adapter plate.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the plurality of cutting components of Guimaraes into a unitary blade having the plurality of fasteners in order to work a substrate in a manner better suited to an elongate blade, for example.  This is essentially making an integral structure from separate parts, which cannot patentably distinguish an apparatus.
With respect to claims 8-20, it would have been obvious to one of ordinary skill at the time of the invention to have configured the shape of the fasteners of Guimaraes in the manner of Carson, since Carson teaches this to be an effective shape for fastening adjacent components in a substrate cutting device.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (U.S. Patent 4,058,173), as applied above, in view of Guimaraes et al. (WO 2010/105293), as applied above.
	Regarding claim 1, the longitudinal direction of the fastener of Carson appears to match the longitudinal direction of the blade.  Guimaraes teaches fasteners elongated in a direction 
	Regarding the recitations of a cutting bit, it would have been obvious to one of ordinary skill at the time of the invention to have configured the blade of Carson into separate cutting bits extending across the width of the adapter plate since Guimaraes teaches working a substrate with this configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 10,815,638; 9,840,830; 6,194,080; 4,716,666; 4,457,380; 3,995,384 and 3,202,226 all teach earth working components having fasteners generally shaped as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671